502 So.2d 101 (1987)
DeWayne R. McLENDON, Appellant,
v.
STATE of Florida, Appellee.
No. 87-248.
District Court of Appeal of Florida, Second District.
February 13, 1987.
HALL, Judge.
DeWayne McLendon appeals from the summary denial of his motion for postconviction relief. We reverse for further proceedings.
McLendon alleges that his plea of guilty to a series of several felony charges was involuntary because his attorney promised him a more lenient sentence than the twenty-five years he actually received. If true, these allegations might justify withdrawal of the plea. See, e.g., Bullard v. State, 477 So.2d 655 (Fla. 2d DCA 1985). However, the trial court failed to attach any evidence from the record that would refute McLendon's claim. After remand the court may again deny the motion, assuming the files and records in the case conclusively support a finding that McLendon is not entitled to relief, or the court may direct the state to file a response to the motion. If he desires further appellate review McLendon must file a notice of appeal within thirty days of any further order denying the motion for postconviction relief.
Reversed.
LEHAN, A.C.J., and SANDERLIN, J., concur.